Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 11, 12, 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang US 20150334762.

Regarding claim 1, 12, Yang teaches a method for configuring Physical Downlink Control Channel (PDCCH) detection, the method being applied to a terminal device and comprising:
receiving a first indication signal sent from a network side;
obtaining a parameter for PDCCH detection based on the first indication signal; and
detecting a PDCCH based on the parameter for PDCCH detection ([0007, 0008, claim 1, 15).

Regarding claims 11, 22, the first indication signal is PDCCH. (Preferably, if the PDCCH includes downlink control information, [0017]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang as applied to claims 1, 12 above, and further in view of Takeda US 20140204897.

Yang is silent on the parameter for PDCCH detection is used to indicate that the terminal device detects a specific part of search spaces among all search spaces.
Takeda teaches the parameter for PDCCH detection is used to indicate that the terminal device detects a specific part of search spaces among all search spaces (Before transmission of PDSCH, base station 100 previously indicates to each terminal 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the system of Yang by   the parameter for PDCCH detection is used to indicate that the terminal device detects a specific part of search spaces among all search spaces, as shown by Takeda. This modification would benefit the system by enabling the terminal to search a smaller search space in order to obtain control information.

Claims 3, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang as applied to claims 1, 12 above, and further in view of Takeda US 20210274534.
Yang is silent on the first indication signal comprises a first parameter, and the first parameter corresponds to a first type search space of the terminal device.
Takeda teaches indication signal comprises a first parameter, and the first parameter corresponds to a first type search space of the terminal device (RRC parameter (for example, pdcch-ConfigCommon or pdcch-Config) is used to configure a search space and a type of the search space, 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the system of Yang by the first indication signal comprises a first parameter, and the first parameter corresponds to a first type search space of the terminal device, as shown by Takeda. This modification would benefit the system by providing a proven, reliable method for informing the terminal of the type of search space.

Claims 7, 8, 18, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang as applied to claim 1 above, and further in view of Lei US 20190141734.

Regarding claim 7, 18, Yang is silent on receiving a second indication signal sent from the network side and obtaining carrier information and/or BandWidth Part (BWP) information of the PDCCH that needs to be detected.
Lei teaches receiving an indication signal sent from the network side and obtaining BandWidth Part (BWP) information of the PDCCH that needs to be detected (a base station may transmit DCI on a PDCCH that includes BWP activation information. The BWP activation information may be a set of configuration parameters carried by DCI of a UE-specific PDCCH, 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the system of Yang by receiving an indication signal sent from the network side and obtaining BandWidth Part (BWP) information of the PDCCH that needs to be detected, as shown by Lei. This modification would benefit the system by providing the terminal with BWP activation information.

Regarding claims 8, 19, although Lei is silent on indexing, this is a well-known technique and would have been obvious at the time of the instant application. Therefore, the claim is not novel. 

Claims 10, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang as applied to claims 1, 12 above, and further in view of Lee US 20130083753.
receiving a third indication signal sent from the network side, wherein the third indication signal comprises aggregation level information; and
detecting the PDCCH based on the aggregation level information.
Lee teaches receiving an indication signal sent from the 
detecting the PDCCH based on the aggregation level information (a device such as an MTC device may receive a specific CCE aggregation level for its PDCCH blind detection., [0383]).


Allowable Subject Matter
Claims 4-6, 9, 15-17, 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD B ABELSON whose telephone number is (571)272-3165. The examiner can normally be reached M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RONALD B ABELSON/Primary Examiner, Art Unit 2476